               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID J. GONZALEZ,                         :    Civil No. 1:18-cv-1288
                                           :
                 Petitioner,               :
                                           :
            v.                             :
                                           :
ERIC TICE, PA ATTORNEY                     :
GENERAL, and DISTRICT                      :
ATTORNEY OF FRANKLIN                       :
COUNTY,                                    :
                                           :
                 Respondents.              :    Judge Sylvia H. Rambo

                                    ORDER
      AND NOW, this 6th day of September 2019, IT IS HEREBY ORDERED as

follows:

      1) Petitioner’s request file a brief in support of the objections nunc pro
         tunc (Doc. 30) is GRANTED.

      2) The report and recommendation of the magistrate judge (Doc. 24)
         is ADOPTED.

      3) The petition for a writ of habeas corpus filed pursuant to 28 U.S.C.
         § 2254 is DENIED.

      4) No certificate of appealability shall issue as Petitioner has failed to
         demonstrate a substantial showing of the denial of a constitutional
         right.

      5) The Clerk of Court is DIRECTED to close this case.

                                               s/Sylvia H. Rambo
                                               Sylvia H. Rambo
                                               United States District Judge
